EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
In claim 3, line 3, delete the term --the respective-- and insert “a respective”;
In claim 9, line 1, delete the term --the combined-- and insert “a combined”;
In claim 9, line 2, delete the term --the same-- and insert “a same”;
In claim 9, line 2, delete the term --the combined-- and insert “a combined”;
In claim 10, line 2, delete the term --the bottom-- and insert “a bottom”;
In claim 12, line 8, delete the term --the corresponding-- and insert “a corresponding”;
In claim 12, lines 8-9, delete the term --the leg-- and insert “each corresponding leg”; and
In claim 12, line 9, delete the term --the location-- and insert “a location”.
No authorization for this examiner’s amendment was necessary since the amendments were made in an effort to comply with 35 U.S.C. §112.
Allowable Subject Matter
Claims 1-12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the structure of the rear frame having a left extension having a vertical bar, a top bar and a bottom bar both connecting the vertical bar of the left extension and the left side of the rear frame, and a right extension having a vertical bar, a top bar and a bottom bar both connecting the vertical bar of the right extension and the right side of the rear frame; a left frame having a front side, a bottom side, a top side, and a rear side that is pivotably connected to the vertical bar of the left extension; and a right frame having a front side, a bottom side, a top side, and a rear side that is pivotably connected to the vertical bar of the right extension; and a fabric bag having a four side walls, each side wall having an upper edge, a lip extending around the upper edge of each side wall, and four vertical corner sleeve pockets, with a first vertical corner sleeve pocket wrapped around the front side of the right frame, a second vertical corner sleeve pocket wrapped around the front side of the left frame, a third vertical corner sleeve pocket wrapped around at least the left side of the rear frame, and a fourth vertical corner sleeve pocket wrapped around at least the right side of the rear frame, and wherein the lip is folded around at least the front, left, right and rear sides of the top frame and secured to portions of the side walls, in combination with the other limitations as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        July 27, 2022